 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDLongIsland Airport LimousineService Corp.andLo-cal 1034,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandYacov Yardeny. Cases 29-CA-1890, 29-CA-1890-2 and 29-CA-1946June 14, 1971DECISION AND ORDEROn December 4, 1970, Trial Examiner Joseph I.Nachman issued his Decision in the above-entitled con-solidated proceeding, finding that Respondent had notengaged in the unfair labor practices alleged in theconsolidated complaint and recommending that theconsolidated complaint be dismissed in its entirety, asset forth in the attached Trial Examiner's Decision.Thereafter,General Counsel filed exceptions to theTrial Examiner's Decision and a supporting brief.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and theentire record in these cases, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner only insofar as they are consistent withthisDecision and Order.We find, contrary to the Trial Examiner, for reasonsset forth below, that Respondent violated Section8(a)(3) and (1) by discharging employee I. MichaelTritsch.We also find, contrary to the Trial Examiner,that Respondent violated Section 8(a)(1) by coercivelyinterrogating certain employees about their union ac-tivities; by threatening employees with strict enforce-ment of its rules and regulations if the Union was se-lected; and by creating an impression of surveillance ofits employees' union activities.1.Employee I. Michael Tritsch began his employ-ment with Respondent as a driver in March 1969. Hesigned a union authorization card on October 30,1969,2 and was, in the words of the Trial Examiner,"apparently the employee spearhead of this [organiza-tional] activity." Tritsch testified that on November 3he solicited and received a signed authorization cardfrom fellow employee Johnson while both were at Re-spondent's dispatcher's office at the Eastern Airlinesbuilding at John F. Kennedy Airport. An authorizationIGeneral Counsel had excepted to certain credibility findings made bythe Trial Examiner. It is the Board's established policy not to overrule a TrialExaminer's resolutions with respect to credibility unless the clear prepon-derance of all the relevant evidence convinces us that the resolutions wereincorrectStandard Dry Wall Products, Inc.,91 NLRB 544, enfd 188 F.2d362 (C.A 3). We find no such basis for disturbing the Trial Examiner'scredibility findings in these cases.IAll events referred to hereinafter occurred in the year 1969, unlessotherwise indicatedcard bearing Johnson's signature was received in evi-dence. Tritsch's signature, the date, and the notation"Kennedy Airport (EAL)," were on the back of thecard. Tritsch stated that dispatcher Cerillo, an admit-ted supervisor, was in the office at the time the card wassigned. Tritsch also testified that he solicited two otheremployees later that same day at La Guardia Airport.Shortly thereafter, while still at La Guardia Airport,Tritsch stated that he was approached by employeePrisco who said that he, Prisco, had heard throughsome other driver that Tritsch was one of the instiga-tors in the union activity and asked why Tritsch hadnot approached him about it. Tritsch told Frisco thathe had not attempted to solicit a card from him because"he was a known company informer." Prisco volun-teered that he did not believe Respondent could afforda union.Respondent admitted that Tritsch was dischargedthe very next day, November 4, while Tritsch testifiedthat he was suspended on that day and discharged onNovember 5. According to Tritsch, he reported towork at Respondent's garageon November 4 at 2 p.m.,his scheduled starting time. With him he had his mani-fest and cash receipts from the previous day, whichwere normally turned in to one of Respondent's officeclerical employees. It is admittedly routine procedurefor drivers working the second shift, as Tritsch did, toretain their previous day's cash receipts, since Re-spondent's clerical employees were not on duty at theclose of the second shift. Respondent's manager,Marino, whose office is separated from the clerical em-ployees' office by a window, suddenly appeared andtold Tritsch he would accept his manifest and receipts.Marino directed Tritsch out of the office and into thegarage. There Marino looked at the manifest and toldTritsch he was fired, amended it to say he was sus-pended, and then ordered him to telephone the nextday. According to Tritsch, Marino replied affirmativelywhen Tritsch asked, "what am I suspended for, for notputting mileage on the manifest?" Tritsch telephonedMarino the next day, as instructed, and was told he wasfired. The following day, November 6, Tritsch went tothe garage to pick up his paycheck for the previousweek and turn in his uniform. Tritsch again asked if the"official reason" for his discharge was his failure torecord the day's mileage figures. Marino replied that itwas. Employee Reid, another driver, testified that heasked Marino why Tritsch had been discharged, andMarino said that it was because Tritsch failed to recordhismileage on the manifest. Marino's testimony is insubstantial agreement, in this regard, with that offeredby Tritsch and Reid. Marino stated that he dischargedTritsch on November 4 after Tritsch reported for workwith allegedly improperly completedmileagereportsand gasoline receipts.191 NLRB No. 16 LONG ISLAND AIRPORT LIMOUSINERespondent's witnesses have offered conflicting ver-sions of the decision to discharge Tritsch. It was Mari-no's testimony that he had suggested to Stuart, Re-spondent'smanager, at some earlier time, that Tritschbe discharged. Marino stated, "He [Stuart] left the mat-ter to me. He agreed with whatever I was doing."Stuart, on the other hand, testified that on November4 he ordered-Marino to discharge Tritsch after an officeemployee showed him Tritsch's allegedly incompletegasoline receipts. Stuart stated, "On November 4, Ireceived two slips and that's when I turned to Mr.Marino; I said Mr. Marino this is ridiculous. This manwill never learn. I want him discharged."Respondent also offered shifting reasons to explainTritsch's discharge. Thus,Marino told Tritsch andReid that Tritsch was fired for his failure to record hisdaily mileage figure on his manifest. In his testimonyat the hearing, Marino stated that failure to recordmileage as well as the submission of allegedly incom-plete gasoline receipts were the precipitating factors inhis decision to discharge Tritsch. Stuart claimed that hedecided to terminate Tritsch's employment on the basisof the incomplete gasoline receipts and Tritsch's entirerecord, including past speeding violations, frequentlateness, and his failure to promptly turn in his dailycash receipts. The various reasons advanced by Re-spondent in support of its decision to discharge Tritschare not corroborated by the record before us. GeneralCounsel offered uncontradicted testimony by otherdrivers to the effect that they frequently failed to recordtheir mileage on the manifest yet were never punishedfor it.No evidence was offered suggesting that anyother driver had ever been discharged for such conduct.In addition, there is no substantive evidence in therecord to support Respondent's assertions regardingTritsch's other alleged rule violations. The allegedlyincomplete gasoline receipts were not offered, there wasno record of Tritsch's alleged speeding violations, andthe instances of delayed turn-in of cash receipts andlateness had not transpired at times material to thedischarge.The Board and the courts have long held that proofof knowledge of union activity may be established bycircumstantial as well as by direct evidence.' We believethat a finding of such knowledge is warranted on thebasis of all the evidence in the record before us. Particu-larly pertinent are the facts that Tritsch was the unionspearhead; that he had actively engaged in card solici-tation on the day before his discharge; of the timing ofthe discharge; of the abrupt nature of the discharge; ofthe contradictory testimony of Respondent'switnesses'Wiese Plow Welding Co., Inc.,123 NLRB 616, 618;Piezo Manufactur-ing Corporation,125 NLRB 686, enfd. 290 F.2d 455,456 (C.A.2),N.L.R.B.v.Tru-Line Metal Products Company,324 F 2d 614 (C.A. 6), cert denied377 U.S. 906.95regarding the decision to effectuate the discharge; of theshifting and essentially pretextual reasons offered ascause for the discharge; and of the disparate treatmentaccording to Tritsch for his alleged misdeeds. This evi-dence raises more than a suspicion of illegal motiva-tion. Indeed, the only plausible inference that can bedrawn from this record is that Respondent did learn ofTritsch's union activities-and discharged him for theseactivities.Accordingly, we find that Respondent dis-criminatorily discharged Tritsch in violation of Section8(a)(3) and (1) of the Act.2.The undisputed evidence shows that Stuart ques-tioned employees Reid and Yardeny as to what theythought about the Union, whether they were for oragainst the Union, and whether they participated inobtaining signatures to union cards. The Trial Exam-iner found the interrogations were not systematic, noquestions were asked about the activities of fellow em-ployees,and there was no evidence of antiunionanimus. Since the parties were then engaged in collec-tive bargaining, the Trial Examiner was of the opinionthat an 8(a)(1) order would only serve to disrupt therelations between the parties and therefore recom-mended that said allegations be dismissed.We cannot agree with the Trial Examiner's conclu-sion. These acts of interrogation did not occur in isola-tion, but in a context of Respondent's other unfair laborpractices, including the discriminatory discharge ofTritsch and other incidents discussedinfra.We findthat these inquiries were made for the purpose of ascer-taining the union sympathies and attitudes of theseemployees. Interrogations of this nature, engaged in byRespondent'spresident,withoutany assurancesagainst reprisal, and in the context of other antiunionactivity, reasonably tend to be coercive. In these cir-cumstances, we accordingly find that Respondent un-lawfully interrogated its employees in violation of Sec-tion8(a)(1).We are unpersuaded by, the TrialExaminer's suggestion that such unlawful conductshould go unremedied because of an existing bargain-ing situation. Indeed, in this regard, we note that theUnion, equally engaged in the bargaining relationship,found it appropriate to file the instant charges. It wouldthus appear that the Union had no fear of disturbingthe negotiations. In view of Respondent's conduct asestablished by the entire record, we believe that anyfear of disturbing the bargaining relationship would bemisplaced.In the course of the variousinstancesof interroga-tion, Stuart stated to the effect that if the Union camein, he would be forced to treat all the employees alike,that he would not have any flexibility in the applicationof the rules. The Trial Examiner, without comment,apparently concluded that this remark was not a viola-tion of Section 8(a)(1).We disagree. In the context ofthe events in which this remark was made, shortly after 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDTritsch was discharged for his alleged failure to obey anoften broken regulation, we are of the opinion that thiswas a threat of more onerous working conditions,should the employees choose the Union to representthem.4 Accordingly, we find that Respondent's state-ments to Reid and Yardeny that a union would forcehim to apply its rules equally to all employees was athreat of reprisal in violation of Section 8(a)(1) of theAct.Yardeny testified without contradiction that shortlyafter the Board election, while he and another em-ployee were in Stuart's office, Stuart announced theresults of the election and, continuing his conversationwith the other employee, read from a piece of paper thenames of four or five employees who, in Stuart's opin-ion, had voted against the Union. The Trial Examinerconcluded that this was not a violation of Section8(a)(1) since Stuart did not ask Yardeny to affirm ordeny the correctness of his assumption, and hence didnot ' require Yardeny to declare himself for or againsttheUnion. The Trial Examiner's analysis is mis-directed. Stuart's behavior was clearly an attempt tocreate an impression of Respondent's surveillance ofthe employees' union activities. That Yardeny was notrequired to declare his preference is, in view of this,completely irrelevant. Accordingly, we find that Re-spondent's conduct violated Section 8(a)(1) of the Act.THE REMEDYHaving found that Respondent violated Section8(a)(3) and (1) of the Act by discharging Tritsch be-cause of his activity on behalf of the Union, we shallorder Respondent to cease and desist therefrom and tooffer I. Michael Tritsch immediate and full reinstate-ment to his former job or, if that job no longer exists,to a substantially equivalent one, without prejudice tohis seniority and other rights, privileges, or workingconditions, and make him whole for any loss of earn-ingssuffered by reason of such discrimination, by pay-ing him a sum of money equal to the amount he wouldhave earned from the date of the discriminationagainsthim, to the date of Respondent's offer to reinstate himas aforesaid, less his netearnings,during that period,in accordance with the Board's formula set forth in FW. Woolworth Company,90 NLRB 289, with interestthereon at the rate of 6 percent per annum, as set forthinIsis Plumbing & Heating Co.,138 NLRB 716.° It is well established that an employer may not threaten his employeeswith loss of privileges for supportinga union, nortreat them differentlybecause they have chosena union as theircollective-bargaining representa-tive.See N.L.R.B. v. Deena Artware, Inc.,198 F.2d 645, 647, 650 (C.A 6),cert. denied 345 U.S 906. Similarly, it has been held a violation of Section8(a)(1) where the employer told the employees during an organizationalcampaignthat they "would have to work harder under the Union."Plasko-lite,Inc,134 NLRB 754, 763, enfd. 309 F.2d 788 (C A 6)Having also found that Respondent interfered with,restrained, and coerced its employees in the exercise ofrights protected by Section 7 of the Act we shall orderthat Respondent cease and desist from such conductand take certain affirmative action designed and foundnecessary to effectuate the policies of the Act. Theunfair labor practices found being of the characterwhich go to the very heart of the Act, we shall alsoorder Respondent to cease and desist from infringing inany manner upon the rights guaranteed in Section 7 ofthe Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that the Respondent, Long IslandAirport Limousine Service Corp., Farmingdale, NewYork, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Discouraging membership in Local 1034, Inter-national Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, or any other labororganization, by discharging employees or in any othermanner discriminating against its employees in regardto their hire or tenure of employment or any term orcondition of their employment.(b) Coercively, or otherwise unlawfully, interrogat-ing its employees as _to their union activities or aboutthe union activities of other employees.(c) Conveying to employees the impression that Re-spondent is engaged in surveillance of their union ac-tivities.(d)Changing, or threatening to change, any ruleswith respect to working conditions because its em-ployees have selected a labor organization as their col-lective-bargaining agent.(e) In any other manner interfering with, restraining,or coercing its employees in the exercise of their rightsto self-organization, to form labor organizations, tojoin or assist Local 1034, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, or any other labor organization, to bargaincollectively through representatives of their own choos-ing, and to engage in concerted activities for the pur-poses of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the Act, or torefrain from any and all such activities, except to theextent that such right may be affected by an agreementrequiring membership in a labor organization as a con-dition of employment as authorized by the Labor-Man-agement Reporting and Disclosure Act of 1959.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act: LONG ISLAND AIRPORT LIMOUSINE97(a)Offer to I. Michael Tritsch immediate and fullreinstatement to his former job or, if that job no longerexists, to a substantially equivalent one, without preju-dice to his seniority,or other rights,privileges,or work-ing conditions,and make him whole for any loss ofearnings suffered in the manner set forth in the sectionof this Decision entitled"The Remedy."(b) Preserve and, upon request,make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpaydue under the terms of this Order.(c)Notify immediately the above-named individual,if presently serving in the Armed Forces of the UnitedStates, of the right to full reinstatement,upon applica-tion after discharge from the Armed Forces, in accord-ance with the Selective Service Act and the UniversalMilitary Training and Service Act.(d) Post at its garage in Farmingdale, New York, andat its dispatcher's office at John F.Kennedy Airport,New York, copies of the attached notice marked "Ap-pendix."'Copies of said notice,on forms provided bythe Regional Director for Region 29, after being dulysigned by Respondent'sauthorized representative,shall be posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive days there-after,in conspicuous places, including all places wherenotices to employees are customarily posted.Reasona-ble steps shall be taken by Respondent to insure thatsaid notices are not altered,defaced,or covered by anyother material.(e)Notify the Regional Director for Region 29, inwriting,within 20 days from the date of the receipt ofthis Decision,what steps the Respondent has taken tocomply herewith.IT IS ALSO ORDERED that the consolidated com-plaint'be dismissed insofar as it alleges violations of theAct not specifically found herein.CHAIRMAN MILLER AND MEMBER KENNEDY, dis-senting:We would affirm the Trial Examiner's dismissal ofthe complaint in its entirety. The record does not war-rant reversal of the Trial Examiner's finding that theGeneral Counsel had failed to establish companyknowledge of Tritsch's union activity at the time itdischarged him. The Trial Examiner's conclusions withrespect to the "small plant"rule and the testimony ofTritsch and Yardney are clearly correct.Contrary tothe observation of our colleagues,timing of a discharge'In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the notice reading"POSTED BY ORDEROF THE NATIONAL LABOR RELATIONSBOARD" shall be changedto read"POSTED PURSUANT TO A JUDGMENT OF THE UNITEDSTATES COURT OF APPEALS ENFORCING AN ORDER OF THENATIONAL LABOR RELATIONS BOARD "and suspicion of illegal motivation will not support aninference of knowledge of union activity.Similarly,we would affirm the Trial Examiner withrespect to the alleged 8(a)(1). We do not view the stat-ute as precluding an employer from stating that hewould be forced to treat all employees alike.Finally,the Trial Examiner was correct in his conclusion thatthe two instances of interrogation do not warrant aremedial order.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in Local1034,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,or any other union,by discharging orotherwise discriminating against our employeesbecause of their union or concerted activities.WE WILL NOT coercively, or otherwise unlaw-fully, interrogate our employees as to their unionactivities or about the union activities of otheremployees.WE WILL NOT convey to employees the impres-sion that we are keeping their union activity undersurveillance.WE WILL NOT change, or threaten to change,any rules with respect to working conditions, be-cause our employees have selected a labor organi-zation as their collective-bargaining agent.WE WILL NOT in any other manner interferewith,restrain, or coerce employees in the exerciseof their right to self-organization, to form, join, orassist the above-named Union,or any other labororganization,to bargain collectively through rep-resentatives of their own choosing, and to engagein concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any or all such activities.WE WILL offer I. Michael Tritsch immediateand full reinstatement to, his former job or, if thatjob no longer exists, to a substantially equivalentposition,without prejudice to his seniority orother rights and privileges,and make him wholefor any loss of pay suffered as a result of discrimi-nation against him.LONG ISLAND AIRPORTLIMOUSINE SERVICECORP.(Employer) 98DECISIONSOF NATIONAL LABOR RELATIONS BOARDDatedBy(Representative)(Title)WE WILLnotify immediately the above-named in-dividual,if presently serving in the Armed Forces ofthe United States, of the right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Fourth Floor, 16 Court Street, Brooklyn, NewYork 11201, Telephone 212-596-3535.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOSEPHI.NACHMAN,Trial Examiner:Thisproceedingtried before me at Brooklyn, New York, on July 22, 23, 29,and 30,1970, with all parties present and represented bycounsel, involves a complaint'pursuant to Section 10(b) ofthe National Labor Relations Act, as amended(herein theAct), alleging that in the course of an organizational cam-paign by Local 1034,International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America(herein Respondent or Company),the latter interfered with,restrained,and coerced its employees in the exercise of theirrights under Section 7 of the Act, and on or about November4, 1969, and February 20, 1970,discharged and thereafterrefused to reinstate I. Michael Tritsch and Yacov Yardeny,respectively,because they assisted and supported the Union.Respondent's answer admitted certain allegations of the com-plaint, but denied the commission of any unfair labor prac-tice.For reasons hereafter stated I find that the GeneralCounsel failed to prove the allegations of the complaint by apreponderance of the credible evidence,and recommend thatsaid complaint be dismissed in its entirety.At thetrial full opportunity was afforded all parties tointroduce relevant evidence,to examine and cross-examinewitnesses,to argue orally on the record,and to submit briefs.Oral argument was waived.A briefsubmittedby the GeneralCounsel has been duly considered.No brief was receivedfrom Respondent.Upon the pleadings,stipulations of coun-sel, the evidence,including my observation of the demeanorof the witnesses,and the entire record in the case, I make thefollowing:Issued May 19, 1970,on charges filed December 29, 1969;January 6and March 6, 1970.FINDINGS OF FACT 2The Unfair Labor Practices Alleged1.BackgroundRespondent operates a limousine service between Suffolkand Nassau Counties,Long Island,New York, and theKennedy and La Guardia Airports.The Company maintainsits principal offices and a garage for the maintenance of itslimousines at Farmingdale.This officeis openonly from 9a.m. to 5 p.m., Monday through Friday. A dispatcher's office,which is in operation from 6 a.m.to 1 a.m., every day of theweek,is also maintained in the Eastern Airlines Terminal atKennedy Airport. For the convenience of passengers anddrivers, the dispatcher's office may be communicated with byprivate line telephones located in the lobbies of the variousterminals at both airports.In addition,a two-way closedcircuit radio system is maintained for communication be-tween the dispatcher and the various limousines while theyare in operation.Late in October 1969, the Union began an organizationalcampaign among Respondent's personnel.Driver I.MichaelTritschappears to have been the employee spearhead of thisactivity.The parties stipulated that, pursuant to a representa-tion petition filed by the Union(Case 29-RC-1366), theBoard on January 8, 1970, conducted an election amongRespondent's employees;of approximately 41 eligible voters,26 votes were cast for the Union, 7 against,with 12 chal-lenged ballots;and on January 19, 1970,the Regional Direc-tor certified the Union as the collective-bargaining represent-ative of Respondent's employeesin an appropriate unit.Shortlythereafter the parties started bargaining,but at thetime of the trial no agreement had apparently been reached.2.Thedischargeof TrischTritschwas employed by Respondent as a driver in March1969, and was so employed until his admitted discharge thefollowing November 4 or 5.' Literally hundreds of pages ofthis all too voluminous record is devoted to testimony as towhether or not Tritsch was a punctual employee; properlycomplied with Respondent's regulations regarding turning incash receipts;maintained and turned in proper records andreports; and failed to confine his purchase of gasoline,exceptin emergency,to authorized-stations.All this testimony I findirrelevant to the one issue which I regard as dispositive of thisaspect of the case.This is true because it is well settled thatto establish a violation of Section 8(a)(3) of the Act, theGeneral Counsel must establish by a preponderance of theevidence that when the employer acted he was aware thatunion activity was in progress.Otherwise any discriminationin which the employer may have engaged cannot be for theproscribed intent of encouraging or discovering union mem-bership.HadleyManufacturing Corporation,108NLRB1641, 1650.Because the evidence is uncontradicted that nei-ther the Union nor any employee had any contact with ormade any demand upon Respondent until November 10, andRespondent's officials all deny that they had such informationprior to the last mentioned date, the General Counsel toestablish company knowledge relies on (1) the testimony ofTritsch regarding the signing of a union card;(2) the tes-timony of Yardeny that he discussed the Union with Com-IThere isno issue of commerce or labor organization.Allegations of thecomplaintadmitted bythe answer establish these elements. I find those factsto be as pleaded.'Respondent admitted that it dischargedTritsch on November 4. Tritschtestified that he was suspendedon November4 and dischargedon Novem-ber 5. 1 finditunnecessary to resolve the conflict LONG ISLAND AIRPORT LIMOUSINE99pany President Stuart' before Tritsch was discharged; and (3)the Board's "small plant" doctrine.Tritsch testified on direct examination that between 7 and8 a.m., on November 3, but was not really sure of the time,he solicited fellow driver Johnson to sign, and that the latterthen signed a union card in the dispatcher's office at KennedyAirport, and that present in the office at the time, in additionto he and Johnson, were dispatcher Ed Cirillo, an admittedsupervisor, and the clerical who assisted Cirillo during themorning hours. The clerical did not testify. Cirillo denied thathe ever saw Tritsch with a union card, or saw Johnson or anyother employee sign a card at any other place. Indeed, ac-cording to Cirillo, the first information he had that a unionwas in the picture was approximately a week after Tritschwas discharged when Company President Stuart told himabout the visit the latter had from representatives of theUnion, and cautioned Cirillo not to interfere in any way withthe organizational activities of the drivers. Cirillo also iden-tified the dispatcher's timesheets for November 3, which arein evidence, and testified that according to those sheetsTritsch and Johnson were never in the dispatcher's office atKennedy at the same time on that date.' Called on rebuttal,Tritsch testified that Johnson had a special, or contract runto Kennedy (such runs not being recorded on the dispatchsheets) and reiterated his prior testimony that Johnson signeda union card that morning in the dispatcher's office, claimingthis was done at the end of Johnson's special run and beforehe left for his regular run scheduled to leave Farmingdale at8:50 a.m. and Babylon at 9:05 a.m. Although Tritsch testifiedon direct that Johnson signed the card between 7 and 8 a.m.,on rebuttal he fixed the time of suchsigning aswithin 10minutes after he reached the dispatcher's office, which he saidwas about 7:45 a.m. Tritsch made no claim that Cirillo sawthe act of card signing, or that Cirillo was even looking in thedirection of where he and Johnson were located while thelatter allegedly signed the card.Yacov Yardeny, also a driver allegedly discriminatorilydischarged by Respondent, testified that he was approachedin the drivers' room by Company President Stuart, who com-mented that he had heard about some union activity, andasked if Yardeny knew anything about it. When asked to fixthe time of this conversation, Yardeny stated that he actuallyhad two conversations with Stuart, one "after Tritsch wasfired, and I am not sure, I think I had one discussion beforeMr. Tritsch was fired." Later, when Yardeny stated that hewas unable to fix the exact date of the conversation and wasasked to give an approximate date, he replied, "it was the end-sometime in the middle of November." And when it waspointed out to Yardeny that he had referred to a conversationwith Stuart prior to Tritsch's discharge (on November 4), andIn the transcript and the General Counsel's brief this name is spelledboth Stuart and StewartWhen the witness testified, the name appears asStuart, and the complaint has that spelling Accordingly, I use Stuartthroughout this Decision.5According to the dispatch sheets for November 3, Tritsch started on arun to Kennedy at 6:28 a.m. The sheets do not indicate the time of his arrivalat Kennedy, but Tritsch concedes that it was between 7:30 and 7.40 a.m.,and further conceded that by the time he unloaded his passengers andreached the dispatch office, it must have been close to 7.45 or 7:50 a.m. Thesheets also show that Tritsch was dispatched on a run from Kennedy, butthe entry of the time is illegible. Cirillo testified that this was at 8 20 a in.The dispatch sheets also show that Johnson's first run that day was fromBabylon but again the exhibit is illegible as to time Cirillo testified that thisrun leaves Farmingdale at 8.50 a.m., and Babylon at 9.05 a in, these pointsbeing some 40 to 45 miles from Kennedy, approximately an hour drivingtime at that time of the day. Counsel for Respondent was granted leave tosubstitute photocopies of the dispatch sheets for the originals, provided thecopies were clear and legible. The copies forwarded to me are not legible inmany respects, and I am unable to rely on them.was asked to fix the time of that, he replied, "Sometime before-about a few days before Mr. Tritsch was fired." On theother hand Stuart denied that he had any information ordiscussion with Yardeny or anyone else concerning the Unionuntil November 10, when representatives of the Union madedemand upon him for recognition. He did not deny the state-ment attributed to him by Yardeny following the dischargeof Tritsch. This is the sum total of the testimony relied on bytheGeneral Counsel to establish company knowledge ofunion activity at the time it discharged Tritsch, except forreliance on the "small plant" rule.3.Conclusions regarding the discharge of TritschThe equivocal testimony of Yardeny I find to be insufficientto satisfy the burden which the General Counsel bears, ofestablishing company knowledge, which is an essential ele-ment of his case, by a preponderance of the evidence. Nor doI find Tritsch's testimony any more satisfactory to establishcompany knowledge of union activity. He was unable to statethat dispatcher Cirillo in fact saw Johnsonsigna union card;although he testified on direct that Johnson signed the cardbetween 7and 8 a.m.,on rebuttal he stated that he did notarrive at Kennedy on the day in question until between 7:30and 7:40 a.m., and that he had to discharge his passengers anddrive to the Eastern terminal after that; and pleaded inabilityto recall, because of lapse oftime,many rather importantdetails relating to his conduct, but had positive and completerecollection that Johnson had a special or contract run toKennedy on the day in question, which would not appear onthe dispatcher's log.When all these factors are considered,along with the fact that the General Counsel did not callJohnson as a witness, nor give any explanation for the failureto do so, I must and do find and conclude that the testimonyof Tritsch and Yardeny in this case, is insufficient to over-come the positive denials of Company President Stuart, dis-patcher Cirillo, and General Manager Marino that they hadno information concerning union activity among Respond-ent's employees prior to November 10, 1969.Equally unavailing to support the General Counsel case isthe "small plant" rule. The premise upon which that rulerests is that when a small number of employees work in closeproximity and,under,the constant eye of some level of super-vision, and it is established' that while so employed unionactivity took place, it is so unlikely that such activity couldhave gone unnoticed by management, and that a denial ofknowledge of such union, activity can not normally be re-garded as credible.Quest-Shon Mark Brassiere Co., Inc.,80NLRB 1149, 1150;N.L.R.B. v. Abbot Worsted Mills, Inc.,127 F.2d 438, 440 (C.A. 1). The facts here are the antithesisof those upon which the "small plant" rule rests. Here theemployees work alone, and except if they go to the office topick up their car after 9 a.m., or turn it in before 5 p.m., orhave occasion to go to the Eastern Terminal at Kennedy, theynever see a supervisor; all communication between the em-ployees and supervision during their work hours being bytwo-way radio.Accordingly, and for the reasons stated, I find that theGeneral Counsel failed to prove by a preponderance of theevidence that when Respondent discharged Tritsch, it wasaware of any union activityamongits employees, and that theallegationin the complaint that Tritsch's discharge was dis-criminatorily motivated, must be dismissed. 100DECISIONSOF NATIONALLABOR RELATIONS BOARD4.Alleged interrogation, threats, and coercionTo establish independent violations of Section 8(a)(1) ofthe Act, the General Counsel relies on the testimony by driv-ers Reid and Yardeny with respect to alleged conversationsthey had with Company President Stuart. The details of theseincidents follow:(a)Reid testified that, about 2 weeks following Tritsch'sdischarge, he was approached by Stuart in the drivers' room,and asked if he (Reid) was for or against the Union. Reidreplied that he was for the Union. Stuart then asked if Reidhad anything to do with gettingunioncards signed, and Reidreplied that he had because he thought the employees neededa union. Stuart, who testified at length, did not deny that hemade the inquiries attributed to him by Reid.(b) As pointed out in my consideration of the discharge ofTntsch, shortly after the Union made its recognition demand,Stuart told Yardeny that he had some information aboutunion activity and asked if the latter knew anything about it.Yardeny replied in the negative. Stuart did not deny Yar-deny's testimony in that regard.(c) According to Reid, on other occasions, neither the timenor the circumstances of which are disclosed by the record,Stuart asked him if he thought the men would benefit fromthe Union; stated that the men would be better off withoutthe Union, and would only be hurting themselves by gettinga union because he (Stuart) would have to be a lot stricter inenforcing the Company's rules and regulations. Stuart admitsthat he had such a conversation with Reid, but claimed thatwhat he said was that if the Unioncamein he would have toapply the rules equally to all employees and that this lack offlexibility is what he had against unions generally. I creditStuart's version of this conversation.(d) Yardeny also testified that on an occasion, identified asto time only as occurring after Tritsch's discharge, he wentto see Stuart regarding a personal problem he had with someof the office employees, and that in the course of conversationStuart asked Yardeny what the latter thought about theUnion. Yardeny admittedly replied that he regarded a unionlike a father-in-law interfering with his son-in-law's affairs.According to Yardeny, Stuart then stated that the Unionwould not help the men, because if the Union came in hewould have to enforce certain rules that had not been strictlyenforced in the past, mentioning particularly that Yardenywas at times late, and while he liked his work, he could notprotect him because he could not go to the Union and say thathe wished to treat Yardeny differently from other employees.As heretofore stated, Stuart denied that he ever stated that hewould have to be more strict in the enforcement of regula-tions if the Union came in, but admitted that he told em-ployees that he would have to treat all of them alike. Heneither admitted nor denied that he stated that the Unionwould not help the man. As in the case of a similar conversa-tion involving Reed, I credit Stuart's version of this conversa-tion.(e) Stuart admits that he posted a notice on the bulletinboard calling a meeting of all drivers for December 16, in twosessions;one for the morning drivers and one for the after-noon and evening drivers, and that he addressed both groups.Reid, and Yardeny for part of the time, attended the sessionfor the morning drivers. No testimony was given as to whatStuart said at the othersession.According to Reid's tes-timony on direct, Stuart explained what the company policieshad been in the past; how raises worked; how holidays wereset up and what they would be like in the future; that seniordrivers who qualified would receive Christmas bonuses andsick leave, but didn't know if the Christmas bonus would bepaid for 1969 if the Union came in; and that a profit-sharingplan "was supposed to come in" at some future time, but ifthe Union didn't come in that it might be made effective for1969.On cross-examination Reid changed his testimony,stating that at the meeting referred to Stuart stated that raiseswould be in accordance with past policies;the Companywould continue its past policy of designating 10 holidays ofwhich a man could select 5;and he hoped to continue theChristmas bonus in the future as he had in the past. Onredirect Reid made another change in his testimony,attribut-ing to Stuart the statement that some drivers who were receiv-ing a Christmas bonus would not be receiving it if the Unioncame in.Yardeny also testified regarding this meeting, but statedthat he came in late and that Stuart filled him in on what hadpreviously been said.According to Yardeny, Stuart statedthat there would be a profit-sharing plan for senior employeesstarting next year;there would be additional holidays; andthat at Christmas time he would give certain bonuses to thedrivers. He gave no testimony that the operation of the bonusor profit-sharing plans in 1969 were in any way conditionedon the advent of the Union.Stuart admitted speaking to his employees on December16, claiming that he told them of the background of theCompany, how benefits had increased as the Company grew,and that if the business continued to prosper employees couldexpect increased benefits in all areas. Stuart admits that forthe 2 preceding years he had paid a Christmas bonus on a"highly selective basis" (length of service and his estimate ofthe value of the man to the Company),and that while hespoke employees asked about the Christmas bonus, but hetold them that on advise of counsel he could not discuss thatsubject, and therefore made no comment about it. Stuart alsoadmits that for Christmas 1969 no bonus was paid. He wasnot asked and gave no reason for not paying the bonus at thattime.(I)Yardeny testified that a day or two following the votein the Board election,he went into Stuart's office,where thelatter was in conversation with another driver, and inquiredabout the outcome of the vote. Stuart stated the result andthen, continuing his conversation with the driver,read froma piece of paper the names of four or five employees (notincluding Yardeny) who, in his opinion,had voted against theUnion, and then commented in substance, that fits exactly,these must be the seven who voted against the Union.Stuartgave no testimony concerning this incident.5.Conclusions regarding alleged independent 8(a)(1)allegationsUpon consideration of the entire record,I find and con-clude that the General Counsel failed to prove by a prepon-derance of the evidence that Respondent engaged in anyconduct violative of Section 8(a)(1) ofthe Act.Although I do not credit Stuart's testimony that on adviceof counsel he refused to make any comment about the bonus,I nonetheless do not regard the testimony of Yardeny andReed, particularly in view of the contradictory nature of thelatter's testimony, as sufficient to establish by a preponder-ance of the credible evidence that in his speech to employeesStuart made any threat to withhold benefits if the employeesselected the Union, or any promise of benefits if they rejectedthe Union. No evidence was introduced from which it mayappropriately be inferred that, in failing to pay a bonus atChristmas 1969, Respondent was motivated by the presenceof the Union,and hence the failure to pay that bonus cannotbe regarded as a violation of Section 8(a)(1) of theAct. J. JNewberryCompany,183 NLRB No.69, and the cases therecited. LONG ISLAND AIRPORT LIMOUSINELikewise,I find and conclude that Stuart's naming of theseven employees who in his opinion voted for the Union,under the circumstances of this case, was not a violation ofSection 8(a)(1) of the Act. Stuart did not ask Yardeny toaffirm or deny the correctness of Stuart's assumptions, andhence did not require the latter to declare himself as a propo-nent or opponent of the Union.While Stuart's questions to Reid and Yardeny as to whatthey thought about the Union,whether they were for oragainst the Union,and whether they participated in obtainingsignatures to union cards might in most instances be regardedas a violation of Section 8(a)(1), I do not think such a findingshould be made here. There was no systematic interrogation,only 2 of approximately 41 unit employees being affected; thequestions related only to activities of these 2 employees.Nothing was asked about the activity of fellow employees;there is no evidence of general union animus, or of any intentto impede or disrupt the organizational activities of the em-ployees; and the Union won the election and Respondent hasaccepted that fact and, when the hearing closed,was bargain-ing with the Union.In such a posture, a 8(a)(1)order can onlyserve to disrupt relations between the parties;it cannot serveto improve them.Accordingly,I recommend that the 8(a)(1)allegations of the complaint be dismissed in their entirety.6.The discharge of YardenyYardeny worked for Respondent as a driver from June 22,1969,until his discharge in February 1970.6 His hours ofwork were from 6 a.m. to 2 p.m., each day of the week exceptSaturday.Yardeny frequently opened discussions with Stuartconcerning the Union,but apparently by design sought toleave Stuart with the impressions that he was opposed to theUnion.Although the union campaign was in progress fromearly to mid-October until the election on January 8, 1970,Yardeny did not sign a union card until sometime after theelection,but there is no evidence that Respondent was awareof that fact until after Yardeny was discharged.7Yardeny was suspended on February 11, 1970,followingan accident in which his vehicle was involved on February 10and, according to the General Counsel,was discharged onFebruary 19.1At the time of his suspension, Yardeny was toldthat Respondent was considering his entire work record, in-cluding specifically(1) his record for tardiness; (2) rudenessto customers; (3) overcharging customers; (4) failure to fol-low regulations concerning the fixing of charges for trans-Except for the month of August when he had a leave of absenceAlthough the employees selected a bargaining committee following theelection, Yardeny was not a member of that committee. He claimed to havebeen very active in union meetings held to formulate bargaining demandsto be presented to the employer,but there is no evidence that Respondentwas aware of that activity.There is no dispute in the record that Yardeny was suspended onFebruary 11, because of the accident referred to, and because Respondentwas allegedly investigating other acts of misconduct by Yardeny. WhileRespondent admits that it subsequently discharged Yardeny, it did not takea position as to the exact date the discharge took place.Yardeny at firststated that he was discharged on Thursday following his suspension, whenhe went to the office to get his check(which would be February 12), andthen changed to say that he could not recall whether his visit to the officewas on Thursday of the same week that he was suspended, or the Thursdayof the following week(February 19). General Manager Marino testified thatthe investigation of the matters involved was completed the day after hesuspended Yardeny, that he decided to convert the suspension to a dis-charge, and that he so informed Yardeny However company counsel statedthat the matter was investigated"for several days" after the suspension, butwas unable to state whether the discharge was on February 20, as allegedto the complaint,or prior thereto.On the foregoing,and the fact that afterthe suspension,union representatives met with Respondent regarding Yar-deny's discharge,I find that the discharge took place on February 19.101porting a dog; and (5) the rought handling of company vehi-cles, including the accident on February 10, 1970.The factswith respect to these alleged breaches of duty follows:Tardiness:To support this allegation,Respondent intro-duced a summary from its time and attendance records,'which shows that from July 14, 1969, to February 11, 1970,excluding the month of August when he was on a leave ofabsence, Yardeny was late 17 times, and was suspended onone occasion for failing to report for work the precedingday.10 Stuart testified that he spoke to Yardeny about report-ing late,but did not fix any time when he did so. He alsoclaimed that General Manager Marino and dispatcher Cirillotalked to Yardeny about this, but neither of them gave anytestimony on that subject.Yardeny admits that he was late for work an average ofonce a week and that Stuart spoke to him about it "a fewtimes." However, he fixed no time when these conversationsoccurred,except that they were before the election and statedthat after Stuart spoke to him he was never late again.Yardeny also testified that his tardiness always occurred ona Monday, and that this happened because on Sunday heworked until midnight,or 1 a.m.,11and that by the time hegot home and to bed,and the necessity of getting up at 5 a.m.to be at work at 6 a.m., he was simply too tired and overslept,which made him late on Monday morning."Rudeness to customers-According to Yardeny, early inJanuary 1970,13Yardeny picked up a passenger at theNortheast terminal at Kennedy,and two other passengers atother terminals and placed all their luggage in the trunk. Hethen went to the Air Canada terminal where two other pas-sengers with a substantial amount of luggage were waiting forhis limousine.According to Yardeny there was insufficientroom in the luggage compartment to accommodate the lug-gage of the two new passengers,so he prepared to move somefrom the luggage compartment and secure it to the roof of thelimousine. However,itwas raining at the time and the pas-senger picked up at Northeast requested that his luggage notbe removed from the inside and placed on top,claiming thatas he was in the limousine first he was entitled to have hisluggage remain in the trunk.According to Yardeny,he toldthis passenger that some luggage being of a hard materialdoes not absorb water,and that such luggage he would puton top,14 while soft luggage, being absorbant, he would placeinside the vehicle.When the passenger continued to insistthat his luggage not be put on top,Yardeny admittedly toldhim that he (Yardeny)had no time to argue with him aboutthe matter,and that if he wanted to ride in that car he could,'The original book from which the summary was prepared was madeavailable to the General Counsel for examination and use in cross-examina-tion.11The dates of tardiness were July 14 and 19, September 9, 24, 26, and30; October 8, 20, 23, and 28; November 13, December 16 and 23, all in1969; January5 and 27;February 2 and 5, 1970. The suspension was onOcotber 31,for failure to report for work or call in on October 30. Thesuspension was for 1 week" Yardeny had testified that his hours of work were from 6 a.m., to 2p in., to leave him free to teach Hebrew school in the afternoon. Why he hadto work late hours on Sunday he did not explain.13The calendar shows that of the dates mentioned in fn. 10,supraonlyJuly 14 andOctober 20, fall on a Monday;all the reanuning dates fallingon some other day of the week. The last three dates mentioned are, ofcourse, after the election1'The date of this incident is in dispute Yardeny testified that he couldnot recall when it happened,but to his best recollection it was a few daysbefore or a few days after the election According to Stuart, this incidentoccurred on February 3isYardeny testified without contradiction that drivers are not providedwith a tarpaulin to protect luggage tied to the top of the vehicle from theweather. 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDand if he did not,there was nothing that he (Yardeny) coulddo about it.This passenger then took his luggage and left thecar. The other two passengers whom Yardeny had picked upbefore reaching the Air Canada terminal also took their lug-gage and left the car.Following this episode Yardeny drove to the dispatcher'soffice at the Kennedy terminal to report what had takenplace. The dispatcher,however,had been called by the pas-sengers and directed Yardeny to telephone Stuart. AfterYardeny told Stuart his version of the facts, the latter askedto speak to the dispatcher and expressed the opinion that thepassenger appeared to be some kind of a "kook."The dis-patcher disagreed,saying that the passenger sounded verystable to him. Stuart then directed that the passengers inYardeny's car be turned over to another driver, and that thelatter return to the Air Canada terminal to pick up the threepassengers that had left Yardeny's car and take all the passen-gers to their respective destinations.Stuart also directed thatthe new driver obtain and report to him,the name,address,and telephone number of each of the passengers involved,saying that he wanted to investigate the incident.Stuart testified that he investigated this incident by inter-viewing the passenger who was picked up at Northeast Air-lines.According to Stuart he was informed by the passengerthat his luggage was a carryall bag which Yardeny wasthrowing about the trunk,that he merely asked Yardeny notto throw it about so that the contents would wrinkle,and thatYardeny replied that it was none of his business,and if hedidn't like the way he (Yardeny)was handling the matter hecould get out of the car.15According to Stuart,he regardedthis as impolite conduct toward a passenger,which he couldnot tolerate.Yardeny testified that about a week later heasked General Manager Marino what had happened regard-ing this incident,and that Marino told him, "It's nothing.Forget about it." Aside from this conversation,according toYardeny, the subject was never mentioned again until afterhis suspension on February 11. The dispatcher involved inthis incident did not testify.Marino did not deny the afore-mentioned remark attributed to him by Yardeny.Accordingto Marino, this was one of the matters involving Yardeny thatwas under investigation at the time of the latter's suspensionand that the investigation was not completed until the dayfollowing the suspension.Overcharging passengers:According to Stuart,he receiveda complaint from a customer on February 3, wanting to knowwhy he and his wife had been charged$10 for the trip fromWestbury to Kennedy,but only $7.50 for the return trip."Ascertaining from his records that Yardeny was the driver onthe trip to Kennedy,which took place several weeks earlier,Stuart called upon Yardeny to explain.According to Stuart,Yardeny at first claimed to have no recollection of the inci-dent, but later stated that he did recall it, and thought the twopeople were not related and hence charged two single fares.According to Stuart,when he pointed out to Yardeny that thelatter had reported on his manifest for the particular day thecollection of $7.50 for a fare and a half on that trip, Yardenymerely shrugged his shoulders.Yardeny admits this conver-sation but claimed he went further than Stuart indicated inexplaining the incident.According to Yardeny,he explainedthat this occurred at a very busy time,and that perhaps hewas handed$10 and the customer stepped to one side and heNo objection was made to the receipt of this testimony16The regular fare from Westbury to Kennedy is$5 per person, but twomembers of the same family pay 1'/times the single one-way fare, or $7 50.took it that the remainder was a tip, having found customersto be liberal tippers."The dog incident:Respondent instructs its drivers that if apassenger has an unusual amount or type of baggage, they areto call the dispatcher to ascertain if an extra charge shouldbe made and,if so,the proper amount thereof. Yardenyadmits that he was aware of this requirement.On one occa-sion,which according to Yardeny occurred in November1969,he took a passenger from some undisclosed point toKennedy Airport,the passenger being accompanied by adog.'B According to Yardeny,he informed the passenger thatthere would be an extra charge for the dog, and while enroutetried to get through to the dispatcher to find out how muchto charge for the dog,but was unable to do so because hisradio was jammed.Arriving at the airport,this passengerwhen discharged at the United Terminal was charged $8($6.25 fare and$1.75 for the dog).Yardeny did not explainwhy he did not, upon arrival at the United Terminal,use thecourtesy phone just inside that terminal to call the dispatcherfor the proper charge, if any, for the dog.Yardeny admits thatwhen he received this fare on his manifest he mistakenlyrecorded only the fare of$6.25, and that when he recalled thedog he changed this entry to $8. However,Yardeny did notstate when he made this change.In any event,after discharg-ing this passenger,Yardeny went to the dispatcher's office inthe Eastern Terminal.In the interim the passenger appar-ently believing the $1.75 charge for the dog was improper orexcessive,called the dispatcher and complained, so that whenYardeny arrived the dispatcher had the passenger's version ofthe incident.The dispatcher involved is not identified by therecord.Dispatcher Cirillo gave no testimony on this incident.Company President Stuart testified that he was told by boththe dispatcher and Yardeny that when the latter got to thedispatcher's office the dispatcher asked to see his manifest andobserving the entry of $6.25, asked about the extra charge.Yardeny replied that he had forgotten about that and erasedthe $6.25 entry and put down$8.Yardeny admits that hediscussed the matter with Stuart,and that the incident wasmost embarrassing to him,because it appeared that he wasretaining company money which he,would not do.Rough handling of equipment and accidents:Yardeny ad-mits that he was involved in an accident with his vehicle onDecember 15, 1969.19 According to Yardeny,this accident" Other evidence, while not relevant to the motive for the suspension orthe discharge because not mentioned to Yardeny at the time,is relevant forconsideration in evaluating the overall weight of the testimony. Cirillo tes-tified that on one occasion(date unspecified), Yardeny called in on his radiothat he was leaving the airport with three passengers for Garden City. Thefare for such a trip is $4.Because there had been a large number of passen-gers that morning for the neighboring town of Westbury,for which thecharge was $5, and because the fare changes close to the two locations,Cirillo called Yardeny back and asked for the specific addresses where thepassengers would be taken.Receiving this information,Cirillo told Yardenythat the $5 fare was applicable to two of the passengers,and a $4 fare to theother, and that Yardeny should record on his manifest"2Westbury, 1Garden City," collecting the appropriate fare in each case Cirtllo testifiedthat following morning,Yardeny complained to him that he (Cirillo) "didhim out of $2,"explaining that when Cirillo called him the preceding mom-ing, he had all ready let the two Westbury passengers off, collected $5 fromeach of them,marked his manifest $4,and that after Cirillo's call he had tochange the manifest to show $5 for each of the two Westbury passengers.Yardeny was not called on rebuttal to deny Cirrillo's testimony in thatregard." The evidence does not disclose the size of the dog, or whether it wason a leash, or in some kind of container" Yardeny testified that this accident occurred in mid-November Theaccident report completed by Yardeny for filing with the authorities showsthat it occurred on December 15. The copy of this report in evidence doesnot indicate the circumstances under which the accident occurred. LONG ISLAND AIRPORT LIMOUSINEoccurred when his car was struck in the rear by a followingcar. He further testified that he made an immediate report ofthis accident to the Company by telephone, and that while hewas in the company office filling out the report for the au-thorities, Stuart came in stated that he had heard about theaccident and was satisfied that Yardeny was not at fault.Stuart did not deny the statement so attributed to him, andthere is no evidence that Respondent took any action againstYardeny based on this incident.Yardeny admits that he was called to task by a mechanicand by Stuart for driving too fast through water accumulatedin the streets and driveways, and that it was explained to himthat driving fast under such conditions might cause the wir-ing to get wet and render the brakes inoperative.Yardeny admittedly was involved in an accident on or nearKennedy Airport the morning of February 10. He testifiedthat he was on a narrow roadway feeding into a main trafficartery and stopped behind a car standing at a stop sign,awaiting an opportunity to enter the main traffic flow towardthe right. According to Yardeny, he was directing his visionmainly toward the left to observe when there would be abreak in the traffic; that he saw the car ahead of him startforward, so he also started forward, but did not notice thatthe car ahead of him had stopped again and ran into the rearof it.Yardeny further testified that when this accident oc-curred his brakes were wet from water in the roads, and thatthe gas pedal was stiff and required substantially more thanthe normal foot pressure to make the car accelerate, thuscausing a fast start. According to Yardeny he had driven thiscar before and had left an order to the mechanics requestingthat they fix the improper action of the gas pedal and thatwhen he took that car out that morning he asked the me-chanic if the gas pedal had been fixed and received a negativereply.Yardeny also testified that, following the accidentwhen he came to the Company's office to prepare the requiredreport, he told General Manager Marino about the defectiveoperation of the gas pedal and wanted to put a statement tothat effect in his report, but did not do so because Marinoinsisted he did not want the insurance company to have thatinformation.Marino denies that Yardeny mentioned to himthat the gas pedal was functioning improperly, or that hemade any suggestion to Yardeny regarding the contents ofthe report made by the latter.207.Conclusions as to discharge of YardenyIn setting forth the facts with respect to this aspect of thecase, I have found it unnecessary to resolve issues of credibil-ity or to determine whether Yardeny was responsible for anyof the alleged breaches of duty attributed to him. Assumingwithout deciding that Yardeny was in fact blameless withrespect to each of the incidents referred to, I nonetheless findand conclude that the General Counsel failed to prove by apreponderance of the evidence that Yardeny's discharge was20Yardeny testified that he asked Marino to assist him in the preparationof the report, and that the latter refused,insistingthat Yardeny write thereport in his own words The report makes no mention of the alleged mal-functioning gas pedal.103discriminatorily motivated. As heretofore stated there is noevidence of union animus, nor is there any evidence fromwhich the inference may appropriately be drawn that Re-spondent, at the time of the discharge, was aware thatYardeny was prounion. Yardeny admittedly sought, and suc-cessfully he assumed, to have Stuart believe that he was op-posed to the Union, and the latter so assumed. There is noevidence to establish that Stuart knew or had reason to be-lieve that the contrary might be true, until after Yardeny wasdischarged.21 This is not a case where an active prounionemployee is discharged hard upon the employer's discoveryof his union activity, with the stated reason for the dischargea pretext. On the contrary, at the time of Yardeny's dischargeStuart had been aware for almost 3 months that the Unionwas organizing, and so far as the evidence shows, had takenno discriminatory action against any employee. Although Ihave made no finding that Yardeny was in fact guilty of thevarious breaches of duty with which he has been charged byStuart, I am nonetheless convinced, and therefore find andconclude, that Stuart in good faith thought Yardeny wasguilty of such conduct and suspended and thereafter dis-charged the latter for that reason alone.Accordingly, I shall recommend that the allegation in thecomplaint that Yardeny was suspended and thereafter dis-charged because he joined and assisted the Union and en-gaged in concerted activity for the purpose of collective bar-gaining and mutual aid and protection, be dismissed.Upon the foregoing of fact, and the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning of Sec-tion 2(2) of the Act and is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The General Counsel has failed to establish by a prepon-derance of the evidence that Respondent engaged in anyunfair labor practices proscribed by Section 8(a)(1) or (3) ofthe Act, as alleged in the complaint.4.The complaint herein should be dismissed.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,I hereby issue the following recommended:ORDERThe complaint is dismissed in its entirety.The General Counsel argues that the conversation in Stuart's officeshortly after the election demonstrates that Stuart had by that time learnedthat Yardeny was a union supporter. I do not believe that such an inferenceisappropriate.While the evidence shows that Stuart did not mentionYardeny by name, he only mentioned four or at most five alleged antiunionvoters by name and Yardeny's name might have been on the list Stuart hadbefore him. This evidence, in light of Yardeny's admission that he did notsign a union card until after the election, is insufficient to overcome Stuart'stestimony that he did not become aware of Yardeny's prounion activity untilafter his discharge